I concur in the majority opinion and now state my reasons for rejecting the argument against it. It is asserted that "If the majority opinion is correct, the plaintiff has been paying . . . for a . . . policy not worth the paper on which it is written." It is asked and argued: "For what purpose does a person take out such a policy? . . . If he were always so careful as to avoid the likelihood of accident he would have no use for liability insurance, because, even if a third person were injured, unless such injury was due to negligence on the part of the insured the latter would not be liable to the injured person and would therefore have no need for insurance. . . . if the fumigator had to measure up to such a standard in order to recover on his policy there would never be any need for him to have a policy because he could not be liable to anyone injured by the gas and therefore would not need liability insurance."
The argument just quoted assumes that the only liability this policy covers is for damages arising from an accident in a fumigated house whereby some non-employee of the insured who enters that house before the fumigating gas has disappeared inhales the gas with disastrous results. This asumpstion is erroneous. This *Page 431 
policy covers any liability legally "imposed upon the Assured by law for damages on account of bodily injuries, including death . . . resulting therefrom, . . . within the policy period . . . by any person or persons other than employees of the Assured while within or upon the premises or upon the sidewalksor other ways immediately adjacent thereto, provided for the use of employees or public at the location described in Statement 4 of said Schedule, by reason of and during the business operations described in Statement 4, which operations, for the purpose of this insurance, shall include operations incident or appurtenant thereto, including ordinary repairs andmaintenance of the Assured's building and equipment. This policy shall also cover injuries sustained elsewhere than uponthe premises described in said Schedule, caused by employeeswhile engaged in the conduct of the Assured's business"; with a proviso not applicable to this case. (Italics supplied.) The policy says "the term 'bodily injuries' is extended to include 'sickness and disease' ".
The policy reveals that "the places where work covered by this policy is to be done", which work may give rise to accidents covered by this policy, are "factories, shops, yards, or other premises of Assured in Reading, Berks County and elsewhere in Pennsylvania." The places covered by this policy are, therefore, not merely the houses which the insured fumigates. The insured is protected by this policy against liability arising from the use or handling of fumigating substances in "the places" above mentioned, or on "the sidewalks or other ways immediately adjacent thereto", i. e., adjacent to places where the Assured is carrying on any phase
of his fumigating operations in "Reading, Berks County and elsewhere in Pennsylvania."
Under this policy the Assured is permitted to "use any substance which by itself or in combination with any other substance emits or liberates a gas, fume or *Page 432 
vapor used for the destruction or control of insects, fungi, vermin, germs, rodents, or other pests".
The insured may use a "substance" even more explosive than the gas used in the instant case and if an explosion or fire
resulted from its use and non-employees of insured were injured, made sick or killed by the negligent use of that substance, the insured would be protected by this policy against liability.
This contract of insurance is a model of verbal clumsiness. The awkwardness of its grammatical construction and the illogical disarray of its clauses are indefensible. Many of the affirmative rights of the insured are expressed by the cancellation of one negative word by another negative. Nevertheless, a careful analysis of this policy reveals that it protects the insured from loss from liability on any suit "caused by any draught or driving animal or vehicle or automobile owned or used by the Assured or any person employed by the Assured while engaged in the maintenance or use of same upon the insured premises"; also if "caused by or claimed to have been caused by the consumption or use of any article or product manufactured, handled or distributed by the Assured upon the Assured's premises". Just what "insured premises" and "Assured's premises" are does not clearly appear but it is reasonable to interpret those phrases as including any premises on which the insured was doing any work contemplated by this policy or any acts incidental to such work. This policy alsocovers liability for accidents caused "by structural alterations, structural repairs, new construction or demolition of any building or plant", if "written permission for such work is endorsed on the policy."
Furthermore, should the employees of the insured use in any room of a house being fumigated the zyklon discoids which serve as containers of hydro-cyanic gas, in such excessive quantities
that the gas when released from the discoids would be in such highly concentrated *Page 433 
form that it, if brought into contact with a lighted match or an electric spark (such as might be caused by a broken electric wire in a house), would explode and cause injuries, sickness or death to one not an employee of the insured, this policy would protect the insured against liability for the resulting legal damages and place upon the insurer the burden of defending or settling the claim. That the possibility of an explosion causing injury to either persons or property is recognized in this policy is shown by the fact that there is excluded from any claims for damages for which the insured is legally liable under this policy and damage or destruction to property which is caused by "an explosion of any character". An "item" in the policy reads as follows: "No explosives are used, allowed or kept at the place named in Statement 4, except those usual tothe work covered hereby." (Italics supplied.) This is a recognition of the fact that the substance "usual to" the insured's work is explosive in character.
That both the insurer and the insured in entering into this contract contemplated that violent accidents might result from the use of fumigating gas is indicated by the following "Condition F" in the policy: "The Assured shall not voluntarily assume any liability, nor incur any expense, other than for such immediate surgical relief as is imperative at the time of an accident, nor settle any claim, except at the Assured's own cost." The fact that the insured and the insurer recognized that "immediate surgical relief" may be "imperative at the time of an accident" is very illuminating as to the possibilities of violent accidents occurring in the handling and transportation and use of the inherently deadly and possibly explosive gas employed by the insured in his business.
The hydrocyanic gas used in the instant case and the still more deadly gas or substance which insured is under the policy permitted to use for the destruction of "insects . . . vermin, rodents or other pests" are such *Page 434 
deadly agents when handled, whether exploded or unexploded, that there are countless possibilities of accidents resulting from the negligent loading, transportation and use of these gases. For example, if the zyklon discoids in which this deadly gas is contained should either before or after the gas is liberated be left where boys would pick them up (as boys sometimes pick up sticks of dynamite carelessly left in an area) and injury, sickness, or death to those boys or to others should result from the handling of the discoids, this policy would protect the insured against liability for the damages inflicted. The dangerous character of the hydrocyanic gas used in fumigating is referred to in the testimony of Alexander Ehrlich. He testified that the zyklon discoids used in fumigating the premises where the infant child of Mrs. Binkley died as a result of inhaling the lethal hydrocyanic gas, is "the commercial name for a highly concentrated form of hydro-cyanic gas." He also testified that the discoids after being used on the premises "were gathered up, together with the tape, and for safety reasons burned in the back yard of the house." If they were not destroyed they would be a menace to life, limb and health. The possible accidents which may cause the injury, sickness, or death of non-employees of the insured are so obviously recognized by this policy as to indicate that the insured received for the $1069.28 annual premium he paid a protective policy well worth the price.
The "coöperation" the insurer required of the insured in tightly sealing any building to be fumigated so that the lethal gas would be confined to that building until the doors and windows were opened after the fumigation was completed, and in warning persons in adjacent properties of the fumigating operations, and in making adequate tests in the fumigated house to be certain of the absence of this deadly gas before the usual occupants of the house or any one else would be allowed to enter that house were entirely reasonable and in the interest *Page 435 
of public safety and they were stipulated in the policy in such a way as to make proof of compliance with them by the insured a prerequisite to any recovery on the policy for damages incurred or paid by the insurer for such a casualty as is disclosed by this record.
The accident which in this case brought death to the infant occupant of the fumigated house because of that occupant's reëntry into the house before the deadly gas had been eliminated from the house by no means illustrates the only
possibility of accidents resulting in injury, sickness, or death which may be caused by the use of this or even more deadly gas permitted under the policy, by the defendant and his employees in the performance of their very dangerous work and in the transportation and handling and use of this deadly or even more deadly fumigating gas, in "Reading or elsewhere in Pennsylvania."